Order affirmed, with $10 costs and disbursements. Memorandum: While the factual situation in this ease is somewhat different than in the case of Goodwins, Inc., v. Hagedorn (303 N. Y. 300), we think the same legal principles are applicable. It cannot be denied that the affidavits of the defendants here all admit that the purpose of the picketing was to coerce the plaintiff to bargain collectively with the defendant union. As there is no showing that the union represents a majority of the employees of the plaintiff, it (plaintiff) could not enter into an agreement with the union without being guilty of an unfair labor practice under both the State and the Federal Labor Relations Acts. (Building Service Union v. Gazzam, 339 U. S. 532; Goodwins, Inc., v. Sagedorn, supra.) Defendant union, if it in fact represents a majority of the plaintiff’s employees, has a remedy, i.e., to apply to the State or Federal Labor Relations Board, whichever has jurisdiction, for an election and, if successful, certification as the bargaining-agent. In the absence of a factual showing that the union represents a majority of the employees we must yield to the authority of the Court of Appeals in the Goodwins case. All concur. (Appeal from an order granting plaintiff’s motion for an injunction pendente lite, restraining defendants from picketing plaintiff’s plant.) Present — Taylor, P. J., Me Cur n, Vaughan, Kimball and Piper, JJ.